         Case 3:20-cv-00099-KGB Document 15 Filed 09/01/20 Page 1 of 2



                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

ESTATE OF DE’ANGELO BROWN, THROUGH
BRYCE BREWER, SPECIAL ADMINISTRATOR                                                    PLAINTIFF

v.                                 Case No. 3:20-cv-00099-KGB

E.C. WEST, INDIVIDUALLY AND IN HIS
OFFICIAL CAPACITY AS CHIEF OF THE
WEST MEMPHIS, ARKANSAS, POLICE
DEPARTMENT, et al.                                                                 DEFENDANTS

                                             ORDER

       Before the Court is the motion for the release of Arkansas State Police records filed by

defendants on May 27, 2020 (Dkt. No. 10.) In the instant motion, defendants represent that, on

May 19, 2020, they “issued a subpoena to the Arkansas State Police for the ‘complete file

containing all documentation and video footage relating to case number ASP-2019-0078,

including but not limited to all officers’ statements, photographs, coroner’s report(s), and

video/audio recordings.’” (Id., ¶ 1). A copy of the subpoena is attached as Exhibit A to defendants’

motion (Dkt. No. 10-1). Defendants further represent that plaintiff, the Estate of De’Angelo

Brown, through Bryce Brewer, Special Administrator, did not object to the requested production

of documents (Dkt. No. 10, ¶ 2).

       On May 21, 2020, Mary McLaurin, an attorney for the Arkansas State Police, informed

counsel for defendants that “there are several documents and pictures included in the file that fall

within the restricted category of ‘records, files, and information kept, obtained, or retained by the

State Crime Laboratory,’” within the meaning of Arkansas Code Annotated § 12-12-

312(a)(1)(A)(i), and that “[t]hose records are privileged and confidential and cannot be released to

any person or entity ‘except at the direction of a court of competent jurisdiction.’” (Dkt. No. 10-
            Case 3:20-cv-00099-KGB Document 15 Filed 09/01/20 Page 2 of 2



3, at 1). Ms. McLaurin requested that defendants “ask the district court to issue an order mandating

that [Arkansas State Police] release all § 12-12-312 records retained by ASP related to this file.”

(Id.).

          In the instant motion, defendants “respectfully request that this Court enter an Order

directing the Arkansas State Police to release all Ark. Code Ann. § 12-12-312 records that are

retained by it and related to the requested file.” (Dkt. No. 10, ¶ 4). To date, plaintiff has not filed

a response to defendants’ motion, and the time to file such a response has expired. See Local Rule

7.2(b).

          Rule 26(b)(1) of the Federal Rules of Civil Procedure states that:

          Unless otherwise limited by court order, the scope of discovery is as follows:
          Parties may obtain discovery regarding any nonprivileged matter that is relevant to
          any party’s claim or defense and proportional to the needs of the case, considering
          the importance of the issues at stake in the action, the amount in controversy, the
          parties’ relative access to relevant information, the parties’ resources, the
          importance of the discovery in resolving the issues, and whether the burden or
          expense of the proposed discovery outweighs its likely benefit. Information within
          this scope of discovery need not be admissible in evidence to be discoverable.

          Having carefully reviewed the record in this case, the Court agrees with defendants that the

investigatory file in the possession of the Arkansas State Police is relevant to the claims and

defenses raised in this matter and is, therefore, within the scope of discovery as defined by Federal

Rule of Civil Procedure 26(b)(1). Pursuant to Arkansas Code Annotated § 12-12-312, the Court

directs the Arkansas State Police to release all § 12-12-313 records retained by it related to the

investigatory file for case number ASP-2019-0078.

          It is so ordered this 1st day of September, 2020.


                                                        _________________________________
                                                        Kristine G. Baker
                                                        United States District Judge



                                                   2
